Citation Nr: 0627447	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-24 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1950 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Reno Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified before the undersigned at a July 2006 
video conference.  He indicated that he was only appealing a 
claim of entitlement to service connection for PTSD and that 
he was not pursuing any other issues.  Additional evidence 
accompanied by a waiver of RO consideration was submitted in 
conjunction with the hearing.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2002 rating decision denied service 
connection for PTSD.

2.  The evidence received since the May 2002 rating decision 
raises a reasonable possibility of substantiating the 
veteran's PTSD claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the May 2002 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

A May 2002 rating decision denied service connection for 
PTSD.  The veteran was informed of the decision in June 2002.  
No notice of disagreement was received and the May 2002 
rating decision became final.   See  38 U.S.C.A. § 7105, 
38 C.F.R. §§ 20.201, 20.1103.  However, under pertinent law 
and VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This definition of new and material evidence only 
applies to a claim to reopen a finally decided claim received 
by the VA on or after August 29, 2001.  Id.  As the appellant 
submitted his current claim in January 2004, the revised 
version of 3.156 is applicable in this appeal.

The evidence of record at the time of the May 2002 rating 
decision which denied service connection for PTSD consisted 
of the veteran's service medical records, post-service VA 
treatment records, reports of post-service VA examinations, 
and statements from the veteran.  No stressor statement was 
found to have been submitted by the veteran.  While the RO 
noted that the veteran was treated for injuries received in a 
motor vehicle accident during active duty, it denied the 
claim as there was no evidence of a combat related incident 
to support a diagnosis of PTSD.  Clinical records were 
referenced as including diagnoses of PTSD but these were 
found to not be probative, in part, as there was no 
documentation of specifically stressing events in the 
treatment record.  

In January 2004, the veteran submitted another claim of 
entitlement to service connection for PTSD.  The evidence 
added to the record subsequent to May 2002 rating decision 
includes stressor statements from the veteran referencing the 
in-service motor vehicle accident as a cause of his 
disability.  The evidence also includes a VA clinical record 
dated in October 2002.  This record reveals the veteran 
reported he was traumatized by a motor vehicle accident which 
occurred during active duty.  The diagnosis was PTSD with 
depressive features.  This evidence connects a current 
diagnosis of PTSD with a reported in-service stressor which 
has been documented to a certain extent.  The Board finds 
that this evidence by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The clinical records 
and stressor statement are neither cumulative nor redundant 
of the evidence of record at the time of the May 2002 rating 
decision, and raise a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received and the claim has been reopened.  

The Board further finds, however, that additional evidentiary 
development is required prior to de novo review of the claim.  
This development is addressed in the remand portion of this 
decision.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the veteran in light of the reopening of the 
claim and remand directed by this decision.  Any VCAA 
deficiencies will be addressed by the RO while the issue on 
appeal is back before it as a result of this remand.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD has been reopened.  
The claim is granted to that extent only.  


REMAND

The veteran has claimed that his PTSD is caused, in part, by 
a motor vehicle accident which occurred in 1952.  The 
incident has been documented as either a jeep accident or a 
truck accident.  The veteran has reported at various times 
that he did not remember the details of the accident.  While 
there is no objective confirmation that the veteran went over 
a 45 foot cliff, he did receive significant injuries as a 
result of the accident.  This evidence is sufficient to 
document that the veteran was involved in a serious motor 
vehicle accident during active duty.  

The veteran has not been provided a VA examination based on 
an examination of all the evidence of record to determine if 
he has PTSD as a result of a confirmed in-service stressor.  
The veteran should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
PTSD examination.  The claims folder must 
be provided to the examiner and review of 
such should be reflected examination 
report.  All necessary tests and studies 
should be accomplished.  The RO should 
inform the examiner of the verified 
stressor of the veteran's involvement in 
a motor vehicle accident during active 
duty.  The examiner should specifically 
confirm or refute whether the veteran 
meets the diagnostic criteria for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should clearly identify the 
claimed events that are considered 
stressors supporting the diagnosis.   

2.  Thereafter, the RO should review the 
claims file and determine if service 
connection is warranted for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


